            Case 2:20-cr-00016-RFB-EJY Document 17 Filed 07/10/20 Page 1 of 3



 1   ROBERT M. DRASKOVICH, ESQ.
     Nevada Bar No. 6275
 2   815 South Casino Center Blvd.
     Las Vegas, Nevada 89101-6718
     702-474-4222
 3   emagana@draskovich.com
     robert@draskovich.com
 4   Attorney for Defendant
                              UNITED STATES DISTRICT COURT
 5                             FOR THE DISTRICT OF NEVADA

 6
     UNITED STATES OF AMERICA,                       )       Case No.: 2:20-CR-00016-RFB-EJY
 7              Plaintiff,                           )
                                                     )
                                                     )       STIPULATION TO CONTINUE
 8                                                   )       SENTENCING HEARING
     vs.                                                          (Second Request)
                                                     )
 9                                                   )
                                                     )
10                                                   )
     ANDRES VIOLA,                                   )
11               Defendant.                          )
     ____________________________________            )
12
            Defendant, Andres Viola, by and through his attorney of record, Robert M. Draskovich,
13
     Esq., of The Draskovich Law Group, and Plaintiff United States of America, by and through
14
     NICHOLAS A. TRUTANICH, United States Attorney, and Bianca Pucci, Assistant United
15
     States Attorney, stipulate and request that the Court continue his sentencing hearing, currently
16
     scheduled for July 16, 2020, for sixty (60) days or to a date convenient to the Court.
17
            Due to COVID-19 and the safety measures that have been enacted, all parties would
18
     request to continue the matter. Defendant Viola is in custody and does not object to the request
19
     for continuance. Defendant Viola waives any right he may have to a speedy sentencing in this
20
     matter pursuant to FED. R. CRIM. P. 32(b)(1).
21
     ///
22
     ///
23
     ///
24


                                                         1
            Case 2:20-cr-00016-RFB-EJY Document 17 Filed 07/10/20 Page 2 of 3



 1          WHEREFORE, the parties stipulate and request that the Court continue defendant

 2   Viola’s sentencing hearing, currently scheduled for July 16, 2020, for sixty (60) days or to a

 3   date convenient to the Court.

 4          RESPECTFULLY SUBMITTED this 7th day of July, 2020.

 5
                                                 /s/ Bianca R. Pucci
 6                                               BIANCA R. PUCCI
                                                 Assistant United States Attorney
 7                                               Attorney for Plaintiff

 8                                               /s/ Robert M. Draskovich
                                                 ROBERT M. DRASKOVICH, ESQ.
 9                                               Nevada Bar No. 6275
                                                 Attorney for Defendant
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                   2
            Case 2:20-cr-00016-RFB-EJY Document 17 Filed 07/10/20 Page 3 of 3



 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3                                        ) Case No.: 2:20-CR-00016-RFB-EJY
     UNITED STATES OF AMERICA,
                                          )
 4                                        )
                  Plaintiff,
                                          ) ORDER CONTINUING SENTENCING
 5                                        ) HEARING
           vs.                            )
 6                                        )
     ANDRES VIOLA,                        )
                                          )
 7                                        )
                 Defendant.
                                          )
 8
     ____________________________________ )
 9
             This matter comes before the Court on the parties Stipulation to Continue Sentencing.
10
     Based on the stipulation of the parties, and good cause appearing therefore, the Court hereby
11
     finds that:
12
             1.     Due to COVID-19 and the safety measures that have been enacted, all parties
13
     request to continue the matter. Defendant Viola is in custody and does not object to the request
14
     for continuance of his sentencing hearing currently scheduled for July 16, 2020, for sixty (60)
15
     days or to a date convenient to the Court.
16
             2.     The Court hereby concludes that the ends of justice are best served by granting
17
     this continuance of defendant Viola’s sentencing. The additional time requested by this
18
     stipulation is excludable in computing the time within which a sentencing must commence
19
     pursuant to FED. R. CRIM. P. 32(b)(1).
20
                                                  ORDER
21
             IT IS THEREFORE ORDERED that the sentencing hearing, currently scheduled for
22                                           September 16, 2020 at the hour of ________.
     July 16, 2020, is vacated and reset to _________________                   2:00 PM
23
                                                                    10th day July, 2020.
                                              IT IS SO ORDERED this ____
24
                                                   _________________________________
                                                   RICHARD F. BOULWARE, II
                                                   UNITED STATES DISTRICT JUDGE
                                                    3
